This suit was instituted in the justice court to recover the value of a mule killed by the appellant railroad company. The principal issue is one of fact. Appellant contends that the evidence shows that the mule was struck at a point where the right of way could not be fenced without interfering with traffic. The evidence offered by the appellee justified a finding that the mule was struck and fatally injured inside of the inclosure of the railroad track near the station of Baldwin; that the fence had been permitted to get out of repair, so that stock could enter upon the fenced right of way. The finding of the jury upon that issue will not be disturbed. The judgment is affirmed.